 

Exhibit 10.1

 

 

C#: 581058493
Ls#:2001972453

Promissory Note

 

April 20, 2020

 

FOR  VALUE RECEIVED, RAMACO  RESOURCES,  INC., a Delaware corporation; RAMACO
DEVELOPMENT, LLC, a Delaware limited liability company; RAM MINING, LLC, a
Delaware limited liability company; RAMACO COAL SALES, LLC, a Delaware limited
liability company; RAMACO RESOURCES, LLC, a Delaware limited liability company;
and
RAMACO RESOU.RCES LAND HOLDINGS, LLC, a Delaware limited liability company (collectively as "Maker"), promises
to pay to the order of KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NATIONAL
ASSOCIATION, ("Holder"), the sum of $4,742,838.68 in lawful money of the United
States of America (the "Principal"), with interest thereon as hereafter provided
("Interest"), to be paid in the manner set forth herein.

1.    Relationship to Master Security Agreement. This Note is secured by the
Master Security Agreement dated as of November 15, 2019 and Collateral Schedule
No. 02 dated as of April 14, 2020 thereto (together, the "Master Security
Agreement"), and all terms and conditions contained therein are incorporated herein by reference. Capitalized
terms used herein without definition shall have the meaning given them in the
Master Security Agreement. Maker reaffirms all terms, conditions,
representations and warranties contained in the Master Security Agreement except
as they may be modified hereby.

2.    Interest Rate. Interest on the balance of the Principal outstanding on
this Note shall accrue from the Funding Date of this Note and shall be due and
payable at a fixed rate of 7.45 % per annum (the "Interest Rate"). Interest
shall be calculated on the basis of a 360-day year consisting of twelve
30-day months.

3.    Usury; Place of Payment. (a) Holder does not intend to charge any
amount in excess of the maximum amount of time price differential or interest,
as applicable, permitted to be charged or collected by applicable law and any
such excess
amounts will be applied to payments due under this Note, in inverse order of maturity, with any surplus refunded to Maker.

(b) Payment of the Principal and Interest hereunder shall be made to Holder at
1000 S. McCaslin Blvd., Superior, CO 80027, or at such other place as Holder may
designate from time to time in writing. Holder reserves the right to require
payment on this Note to be made by wired federal funds or other immediately
available funds.

4.    Repayment Terms. The Principal and Interest shall be due and payable in 36
consecutive Monthly installments
payable in Arrears, each in an amount equal to $147,422.89 commencing and payable
on the date which is one (1) month after the Funding Date and on the same day of
each month thereafter (each, a "Note Payment Date"). In addition, Maker will pay
a late payment charge of five percent (5%) of any payment due hereunder that is
not paid on or before the date due hereunder.

5.    Prepayment. Except as contemplated by Section 11(b)(ii) of the Master
Security Agreement and except as specifically provided below, Maker may not
prepay, in whole or in part, the Principal outstanding hereunder; provided,
however, that commencing on the date following the 1-month anniversary of the
Funding Date, Maker may prepay, in whole but not in part, the principal
outstanding hereunder by paying to Holder such outstanding principal, together
with all accrued and unpaid interest thereon, plus a prepayment premium
("Prepayment Premium") equal to a percentage of the outstanding principal
calculated as follows:

 

 

 

Months

Prepayment Premium

1-12

3.0%

13-24

2.0%

25-End of Term

1.0%

 





 

 

Form No. 04-550NOTE.31

Page 1 of 2

 



 

 

6.    Application of Payments. Prior to Default, each payment received on this Note shall be applied in the following order:
(a} all costs of collection, (b) any unpaid late payment charges, (c} any
Prepayment Premium, (d} Interest accrued as of the payment date and (e} the
balance, if any, to outstanding Principal as of the date received. Upon the
occurrence and during the continuance of a Default, any payments in respect of
the Secured Obligations and any proceeds of the Collateral when received by
Holder in cash or its equivalent, will be applied first to costs of collection
and, thereafter, in reduction of the Secured Obligations in such order and
manner as Holder may direct in its sole discretion. Maker irrevocably waives the
right to direct the application of such payments and proceeds and acknowledges
and agrees that Holder shall have the continuing and exclusive right to apply
any and all such payments and proceeds in the Holder's sole discretion,
notwithstanding any entry to the contrary upon any of its books and records

7.    Security. Payment of the Principal and Interest hereunder, and the
performance and observance by Maker of all
agreements, covenants and provisions contained herein, is secured by a first priority security interest in the Collateral.

8.    General. Maker represents and warrants that this Note evidences a loan for
business or commercial purposes. By executing this Note, Maker confirms (a)
having read and understood the provisions hereof and (b) Maker's agreement with
all terms and conditions contained herein.

9.    Waivers.  MAKER AND ALL ENDORSERS, SURETIES, AND GUARANTORS HEREOF HEREBY
JOINTLY AND SEVERALLY WAIVE PRESENTMENT FOR PAYMENT, DEMAND, NOTICE OF
NON-PAYMENT OR DISHONOR, NOTICE OF INTENTION
TO ACCELERATE THE MATURITY, NOTICE OF PROTEST AND PROTEST OF THIS NOTE.

10.    Funding Date. The Funding Date for this Note shall be the date on which Holder disburses funds hereunder. IF THE
FUNDING DATE IS LEFT BLANK, OR DOES NOT REFLECT THE ACTUAL DATE HOLDER DISBURSES
FUNDS HEREUNDER, MAKER HEREBY AUTHORIZES HOLDER TO FILL IN THE CORRECT DATE AT
THE TIME OF DISBURSEMENT.

IN WITNESS WHEREOF, Maker, intending to be legally bound, has caused this Note
to be duly executed on the day and year first written above.

 

MAKER: RAMACO RESOURCES, INC.

RAMACO DEVELOPMENT, LLC

RAM MINING, LLC

RAMACO COAL SALES, LLC

RAMACO RESOURCES, LLC

RAMACO RESOURCES LAND HOLDINGS, LLC

 

ByPicture 2 [metc-20200415xex10d1g001.jpg]

 

Name:  Randall W. Atkins

Title:  Executive Chairman

ATTACHMENT:

Collateral Schedule:  This Note is secured by Collateral Schedule No. 02 dated
as of April 14, 2020 to the Master Security Agreement.

 

 

 

Form No. 04-550NOTE.31

Page 2 of 2

 

